Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 10, and 17 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Miller, Alvarez Gonzalez, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention as evidenced in the previous Office Actions.  However, Miller, Alvarez Gonzalez, the other cited references, a thorough search in the art do not disclose or suggest creating a normalized height histogram for each of the one or more clusters; comparing the normalized height histogram of each cluster to a generalized pile histogram; and identifying a cluster from the one or more clusters as a pile of material based on a similarity between the normalized height histogram of the cluster and the generalized pile histogram in combination with the other claim elements/features.  In addition, Miller, Alvarez Gonzalez, the other cited references, a thorough search in the art do not disclose or suggest  receiving, using a processor on the machine, a three-dimensional point cloud indicative of an environment having a pile of material, wherein the three-dimensional point cloud is obtained from a three-dimensional sensing device positioned on the machine; performing a ground surface estimation on the three-dimensional point cloud to identify non-ground points; grouping the non-ground points into one or more clusters of points based on a proximity of the points to each other; identifying a cluster from the one or more clusters as the pile of material; receiving from an imaging device, using a processor on the machine, a two-dimensional image of the environment having the pile of material; autonomously detecting the image using a deep-learning neural network stored in a memory and previously trained to detect an image the pile of material in a two-dimensional image; and calibrating the imaging device with respect to a coordinate frame of the machine to determine a distance of the pile of material from the machine.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons, applicant’s claim amendments, and applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
May 18, 2022